                                                                      Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 1 of 11




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3
                                                                 Akerman LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                             7

                                                             8   Attorneys for Ditech Financial LLC fka
                                                                 Green Tree Servicing, LLC and Federal
                                                             9   National Mortgage Association
                                                            10                                        UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                            DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   DITECH FINANCIAL LLC f/k/a GREEN TREE                       Case No.: 2:16-cv-03021-JAD-NJK
                                                                 SERVICING, LLC; FEDERAL NATIONAL
                                                            14   MORTGAGE ASSOCIATION,
                                                            15                                                               STIPULATED PROTECTIVE ORDER
                                                                                        Plaintiffs,
                                                            16
                                                                 v.
                                                            17
                                                                 PARK AVENUE HOMEOWNERS
                                                            18   ASSOCIATION; and RED ROCK FINANCIAL
                                                                 SERVICES, LLC,
                                                            19

                                                            20                          Defendants.

                                                            21
                                                                 AND ALL RELATED CASES
                                                            22

                                                            23                The parties stipulate to the following Protective Order:

                                                            24                To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                            25   confidentiality, adequately protect material claimed to be confidential, and ensure protection is

                                                            26   afforded only to material so designated, it is, pursuant to the Court's authority under Rule 26(c),

                                                            27   ORDERED this Protective Order shall govern the disclosure, handling and disposition of documents

                                                            28   in this litigation as follows:

                                                                 50200979;1
                                                                      Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 2 of 11




                                                             1                1.     Application.

                                                             2                1.1    This Protective Order shall govern any document, information or other material that is
                                                             3   designated as containing "Confidential Information" as defined herein, and is produced in connection
                                                             4   with this litigation by any person or entity (the "producing party"), whether in response to a
                                                             5   discovery request, subpoena or otherwise, to any other person or entity (the "receiving party")
                                                             6   regardless of whether the person or entity producing or receiving such information is a party to this
                                                             7   litigation.
                                                             8                2.     Definitions.
                                                             9                2.1    Confidential Information. "Confidential Information" shall mean and include, without
                                                            10   limitation, any non-public information that concerns or relates to the following areas: confidential
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   proprietary information, trade secrets, practices and procedures, personal financial information,
                      LAS VEGAS, NEVADA 89134




                                                            12   commercial, financial, pricing, budgeting, and/or accounting information, information about existing
AKERMAN LLP




                                                            13   and potential customers, marketing studies, performance projections, business strategies, decisions
                                                            14   and/or negotiations, personnel compensation, evaluations and other employment information, and
                                                            15   confidential proprietary information about affiliates, parents, subsidiaries and third-parties with
                                                            16   whom the parties to this action have or have had business relationships.
                                                            17                2.2    Documents. As used herein, the term "documents" includes all writings, records, files,
                                                            18   drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact discs, electronic
                                                            19   messages, other data compilations from which information can be obtained and other tangible things
                                                            20   subject to production under the Federal Rules of Civil Procedure.
                                                            21   3.           Initial Designation.
                                                            22                3.1    Good Faith Claims. Claims of confidentiality will be made with respect to documents,
                                                            23   other tangible things and information that the asserting party has a good faith belief are within the
                                                            24   definition set forth in subparagraph 2.1 of this Protective Order. Objections to such claims made
                                                            25   pursuant to paragraph 5, below shall also be made only in good faith.
                                                            26                3.2    Produced Documents. A party producing documents that it believes constitute or
                                                            27   contain Confidential Information shall state that the material is being produced under this Protective
                                                            28   Order by describing the documents or materials to be treated as confidential in writing, by page or
                                                                                                                      2
                                                                 50200979;1
                                                                    Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 3 of 11




                                                             1   bates number wherever possible and/or shall produce copies bearing a label that contains or includes

                                                             2   language substantially identical to the following:

                                                             3   CONFIDENTIAL

                                                             4                This label shall be affixed in a manner that does not obliterate or obscure the contents of the
                                                             5   copies. If any person or party makes copies of documents designated as containing Confidential
                                                             6   Information, the copying person or party shall mark each such copy as containing Confidential
                                                             7   Information in the same form as the Confidentiality notice on the original document.
                                                             8                A party producing documents that are stored on electronic, magnetic, optical or other non-
                                                             9   paper media, such as compact discs, DVD's, video tapes and audio tapes (collectively, "data storage
                                                            10   devices") shall designate the data storage device as containing Confidential Information, by affixing
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   a label or stamp to the data storage device in the manner described above at the time copies of such
                      LAS VEGAS, NEVADA 89134




                                                            12   data storage devices are produced. If the receiving party or other persons or entities to whom
AKERMAN LLP




                                                            13   disclosure is authorized pursuant to subparagraph 7.1 make a copy of any data storage device
                                                            14   designated by the producing party as containing Confidential Information, the receiving party or
                                                            15   other authorized person shall mark each such copy as containing Confidential Information in the
                                                            16   same form as the confidentiality notice on the original data storage device produced. If the receiving
                                                            17   party or other authorized person prints out or otherwise makes copies of the documents or
                                                            18   information stored on such data storage device, the receiving party or other authorized person shall
                                                            19   mark each page so copied with the label or stamp specified in subparagraph 3.2.
                                                            20                3.3    Interrogatory Answers. If a party answering an interrogatory or other discovery
                                                            21   demand believes that its answer contains Confidential Information, it shall state so in the
                                                            22   interrogatory response, and that portion of the response will be entitled to the protections of this
                                                            23   order.
                                                            24                3.4    Inspection of Documents. In the event a party elects to produce files and records for
                                                            25   inspection and the requesting party elects to inspect them, no designation of Confidential
                                                            26   Information needs to be made in advance of the inspection. For purposes of such inspection, all
                                                            27   material produced shall be considered as Confidential Information. If the inspecting party selects
                                                            28
                                                                                                                       3
                                                                 50200979;1
                                                                      Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 4 of 11




                                                             1   specified documents to be copied, the producing party shall designate Confidential Information in

                                                             2   accordance with subparagraph 3.2 at the time the copies are produced.

                                                             3                3.5   Deposition Transcripts. The party asserting confidentiality shall state on the record

                                                             4   the portions it deems confidential. The failure to designate testimony on the record as confidential

                                                             5   shall be a waiver unless the designating party notifies all other parties and files a motion to designate

                                                             6   the testimony as confidential within 5 days of the notification.

                                                             7                3.6   Inadvertent Failure to Designate. Inadvertent failure to identify documents or things

                                                             8   as "Confidential" pursuant to this Protective Order shall not constitute a waiver of any otherwise

                                                             9   valid claim for protection, provided that the provisions of this paragraph are satisfied. If the

                                                            10   designating party discovers that information should have but was not designated "Confidential" or if
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   the designating party receives notice that would enable the designated party to learn that it has
                      LAS VEGAS, NEVADA 89134




                                                            12   disclosed such information, the designating party must immediately notify all other parties. in such
AKERMAN LLP




                                                            13   event, within thirty (30) days of notifying all other parties, the designating parties must also provide

                                                            14   copies of the "Confidential" information designated in accordance with this Protective Order. After

                                                            15   receipt of such re-designated information, the "Confidential" information shall be treated as required

                                                            16   by this Protective Order, and the receiving party(ies) shall promptly, and in no event more than

                                                            17   fourteen (14) calendar days from the receipt of the re-designated information, return to the

                                                            18   designated party all previously produced copies of the same unlegended documents or things. The

                                                            19   designating party and the parties may agree to alternative means. The receiving party(ies) shall

                                                            20   receive no liability, under this Protective Order or otherwise, for any disclosure of information

                                                            21   contained in unlegended documents or things occurring before the receiving party was placed on

                                                            22   notice of the designating party's claims of confidentiality.

                                                            23   4.           Designations by Another Party.

                                                            24                4.1   Notification of Designation. If a party other than the producing party believes that a
                                                            25   producing party has produced a document that contains or constitutes Confidential Information of
                                                            26   the non-producing party, the non-producing party may designate the document as Confidential
                                                            27   Information by so notifying all parties in writing within fourteen (14) days of service of the
                                                            28   document.
                                                                                                                     4
                                                                 50200979;1
                                                                    Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 5 of 11




                                                             1                4.2   Return of Documents, Non-disclosure. Whenever a party other than the producing

                                                             2   party designates a document produced by a producing party as Confidential Information in

                                                             3   accordance with subparagraph 4.1, each party receiving the document shall either add the

                                                             4   Confidential Information designation in accordance with subparagraph 3.2 or substitute a copy of the

                                                             5   document bearing such designation for each copy of the document produced by the producing party.

                                                             6   Each party shall destroy all undesignated copies of the document or return those copies to the

                                                             7   producing party, at the direction of the producing party. No party shall disclose a produced document

                                                             8   to any person, other than the persons authorized to receive Confidential Information under

                                                             9   subparagraph 7.1, until after the expiration of the fourteen (14) day designation period specified in

                                                            10   subparagraph 4.1. If during the fourteen (14) day designation period a party discloses a produced
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   document to a person authorized to receive Confidential Information under subparagraph 7.1, and
                      LAS VEGAS, NEVADA 89134




                                                            12   that document is subsequently designated as Confidential Information in accordance with
AKERMAN LLP




                                                            13   subparagraph 4.1, the disclosing party shall cause all copies of the document to be destroyed or

                                                            14   returned to the producing party, at the direction of the producing party. The party may thereafter

                                                            15   disclose a copy of the document that has been marked as Confidential Information by the designating

                                                            16   party, in accordance with subparagraphs 3.2 and 7.1.

                                                            17                5.    Objections to Designations. Any party objecting to a designation of Confidential

                                                            18   Information, including objections to portions of designations of multi-page documents, shall notify
                                                            19   the designating party and all other parties of the objection in writing forty-five (45) days before trial
                                                            20   of the matter. This notice must specifically identify each document that the objecting party in good
                                                            21   faith believes should not be designated as Confidential Information and provide a brief statement of
                                                            22   the grounds for such belief. In accordance with the Federal Rules of Civil Procedure governing
                                                            23   discovery disputes, the objecting and the designating parties thereafter shall confer within ten (10)
                                                            24   days after the date of such objection in an attempt to resolve their differences. If the parties are
                                                            25   unable to resolve their differences, the designating party shall have fourteen (14) days after the
                                                            26   conference concludes to file with the Court a motion to deem the information as Confidential
                                                            27   Information. Where a party authored, created, owns, or controls a document, information or other
                                                            28   material that another party designates as Confidential Information, the party that authored, created,
                                                                                                                  5
                                                                 50200979;1
                                                                    Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 6 of 11




                                                             1   owns, or controls the Confidential Information may so inform the objecting party and thereafter shall

                                                             2   also be considered a designating party for purposes for this paragraph.

                                                             3                All documents, information and other materials initially designated as Confidential

                                                             4   Information shall be treated as such in accordance with this Protective Order unless and until the

                                                             5   Court rules otherwise, except for deposition transcripts and exhibits initially considered as

                                                             6   containing Confidential Information under subparagraph 3.5, which will lose their confidential status

                                                             7   after fourteen (14) days unless so designated as Confidential Information. If the Court rules that a

                                                             8   designation should be maintained as to a particular document, the producing party shall, upon

                                                             9   written request by a party, provide that party a copy of that document without the designation

                                                            10   described in subparagraph 3.2.
                                                                            designating
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11          The objecting party shall bear the burden of proof to establish the information or document is
                      LAS VEGAS, NEVADA 89134




                                                            12   not entitled to the Confidential Information designation.
AKERMAN LLP




                                                            13                If a designating party elects not to make such a motion with respect to documents within

                                                            14   fourteen (14) days after the conference, information or other materials to which an objection has

                                                            15   been made, the Confidential Information designated shall be deemed withdrawn. The objecting party
                                                                              four                                designating
                                                            16   shall have fourteen (14) days to respond to the objecting party's motion. If no response is filed by the
                                                                                          four
                                                            17   objecting party within fourteen (14) days, the objecting party shall be deemed to have consented to

                                                            18   the designating party's motion.

                                                            19                6.     Custody.     All Confidential Information and any and all copies, extracts and

                                                            20   summaries thereof, including memoranda relating thereto, shall be retained by the receiving party in
                                                            21   the custody of counsel of record, or by persons to whom disclosure is authorized under subparagraph
                                                            22   7.1.
                                                            23                7.     Handling Prior to Trial.
                                                            24                7.1    Authorized Disclosures. Confidential Information shall be disclosed by the receiving
                                                            25   party only to the following persons:
                                                            26                a.     Counsel for the parties in this litigation, including their associates, clerks, paralegals,
                                                            27   and secretarial personnel;
                                                            28
                                                                                                                       6
                                                                 50200979;1
                                                                    Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 7 of 11




                                                             1                b.     Qualified persons taking testimony in this litigation involving such Confidential

                                                             2   Information, and necessary stenographic, videotape and clerical personnel;

                                                             3                c.     Experts and their staff who are retained by counsel as expert witnesses for a party in

                                                             4   this litigation;

                                                             5                d.     Experts and their staff who are consulted by counsel for a party in this litigation;

                                                             6                e.     Parties to this litigation, limited to the named party and, if that party is a corporate

                                                             7   entity, a limited number of employees of the corporate entity and its insurers;

                                                             8                f.     Designated in-house counsel and a limited number of assistants, administrative or

                                                             9   otherwise;

                                                            10                g.     Outside vendors employed by counsel for copying, scanning and general handling of
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   documents;
                      LAS VEGAS, NEVADA 89134




                                                            12                h.     Any person of whom testimony is taken regarding the Confidential Information,
AKERMAN LLP




                                                            13   except that such person may only be shown Confidential Information during his/her testimony, and

                                                            14   may not retain a copy of such Confidential Information; and

                                                            15                i.     This Court and this Court's staff, subject to the Court's processes for filing materials

                                                            16   under seal.

                                                            17                Such disclosures are authorized only to the extent necessary to investigate, prosecute, or

                                                            18   defend the litigation.

                                                            19                Confidential Information may not be disclosed to persons under subparagraphs (c) or (d) until

                                                            20   the receiving party has obtained a written acknowledgment from the person receiving Confidential

                                                            21   Information, in the form of the Declaration attached hereto as Exhibit A, that he or she has received

                                                            22   a copy of this Protective Order and has agreed to be bound by it. A party who discloses Confidential

                                                            23   Information in accordance with subparagraph 7.1 shall retain the written acknowledgment from each

                                                            24   person receiving Confidential Information, shall maintain a list of all persons to whom a receiving

                                                            25   party has disclosed Confidential Information and identify what documents have been disclosed, and

                                                            26   shall furnish the written acknowledgments and disclosure list to opposing counsel as follows: (i) for

                                                            27   a person under subparagraph (c), within thirty (30) days after the person signs the Declaration, and

                                                            28   (ii) for a person under subparagraph (d), within thirty (30) days after the matter is finally concluded.
                                                                                                                       7
                                                                 50200979;1
                                                                     Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 8 of 11




                                                              1   Disclosure of Confidential Information to this Court including judicial staff, shall be made in

                                                              2   accordance with subparagraph 7.4 of this Protective Order.

                                                              3                7.2   Unauthorized Disclosures. All persons receiving Confidential Information under the

                                                              4   terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal courts

                                                              5   located in Nevada for all matters arising from the improper disclosure or use of such information. If

                                                              6   Confidential Information is disclosed to any person other than in the manner authorized by this

                                                              7   Protective Order, the party or person responsible for the disclosure, and any other party or person

                                                              8   who is subject to this Protective Order and learns of such disclosure, shall immediately bring such

                                                              9   disclosure to the attention of the designating party. Without prejudice to other rights and remedies of

                                                             10   the designating party, the responsible party or person shall make every effort to obtain and return the
               1635 VILLAGE CENTER CIRCLE, SUITE 200

                TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                             11   Confidential Information and to prevent further disclosure on its own part or on the part of the
                       LAS VEGAS, NEVADA 89134




                                                             12   person who was the unauthorized recipient of such information.
 AKERMAN LLP




                                                             13                7.3   Court Filings. In the event any Confidential Information must be filed with the Court

                                                             14   prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential
See order
        15issued
              Information under seal that complies with Local Rule 10-5(b) and proposed order, and the
concurrently herewith
        16 application and proposed order shall be directed to the judge to whom the Confidential Information

                                                             17   is directed. This provision is applicable to briefs, memoranda, and other filings which quote,

                                                             18   summarize, or describe Confidential Information.

                                                             19                8.    Care in Storage. Any person in possession of Confidential Information produced by

                                                             20   another party shall exercise reasonable and appropriate care with regard to the storage, custody,
                                                             21   copying, and use of such information to ensure that the confidential and sensitive nature of same is
                                                             22   maintained.
                                                             23                9.    Handling During Trial. Confidential Information that is subject to this Order may
                                                             24   be marked and used as trial exhibits by either party, subject to terms and conditions as imposed by
                                                             25   the Court upon application by any party.
                                                             26                10.   No Implied Waivers. This Protective Order shall not be interpreted as a waiver of
                                                             27   the right to object, under applicable law, to the furnishing of information in response to discovery
                                                             28   requests or to object to a requested inspection of documents or facilities. Parties producing
                                                                                                                     8
                                                                  50200979;1
                                                                    Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 9 of 11




                                                             1   Confidential Information in this litigation are doing so only pursuant to the terms of this Protective

                                                             2   Order. The taking of any action in accordance with the provisions of this Protective Order shall not

                                                             3   be interpreted as a waiver of any claim or position or defense in this action, or any other actions.

                                                             4                11.   No Admission. The designation of any item as Confidential Information shall not be

                                                             5   construed as an admission that such material, or any testimony concerning such material, would be
                                                             6   admissible in evidence in this litigation or in any other proceeding.
                                                             7                12.   Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law
                                                             8   concerning inadvertent disclosure of a document that the Disclosing Party believes contains
                                                             9   attorney-client communications, attorney work product or otherwise privileged information. If a
                                                            10   party inadvertently discloses documents or information subject to a claim of privilege or work
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   product protection under applicable law. Upon discovery by the Receiving Party, or receipt of
                      LAS VEGAS, NEVADA 89134




                                                            12   written notice from the Disclosing Party identifying privileged or protected Documents that were
AKERMAN LLP




                                                            13   inadvertently produced, the receiving party shall within seven (7) business days either: (a) return or
                                                            14   certify the destruction of all such documents, all copies, and any work product or portions of any
                                                            15   work-product containing or reflecting the contents of the subject materials, or (b) after attempting to
                                                            16   resolve any dispute with opposing counsel informally, file a motion to challenge the assertion of
                                                            17   privilege and tender the subject documents for in camera review with the motion. The moving party
                                                            18   shall do nothing to compromise the privilege claim until the Court rules on said motion and the
                                                            19   opportunity for appellate review is exhausted or the issue is otherwise resolved.
                                                            20                13.   Parties' Own Documents. This Protective Order shall in no way restrict the parties
                                                            21   in their use of their own documents and information, and nothing in this Protective Order shall
                                                            22   preclude any party from voluntarily disclosing its own documents or information to any party or
                                                            23   nonparty.
                                                            24                14.   Motion by Third Party to Compel Production of Confidential Information. If
                                                            25   any third party subpoenas Confidential Information from a party to this action or moves to compel a
                                                            26   party to this action to produce any such information, such party shall immediately notify the parties
                                                            27   who originally produced and/or designated such information that a subpoena has been served or a
                                                            28   motion has been made in order to allow the parties who originally produced and/or designated such
                                                                                                                   9
                                                                 50200979;1
                                                                   Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 10 of 11




                                                             1   information the opportunity to seek a protective order or oppose the motion or application. If, within

                                                             2   thirty (30) days after receiving notice of a subpoena seeking Confidential Information from a

                                                             3   receiving party, the party who originally produced and/or designated such information fails to move

                                                             4   for a protective order, the party subject to the subpoena may produce said information. In addition, if

                                                             5   a party is ordered to produce Confidential Information covered by this Protective Order, then notice

                                                             6   and, if available, a copy of the order compelling disclosure shall immediately be given the parties

                                                             7   who originally produced and/or designated such information. Nothing in this Protective Order shall

                                                             8   be construed as requiring the party who is ordered to produce such Confidential Information to

                                                             9   challenge or appeal any order requiring the production of such information or to subject

                                                            10   himself/herself to any penalty for non-compliance with any legal process or seek any relief from the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Court.
                      LAS VEGAS, NEVADA 89134




                                                            12                15.   No Effect on Other Rights. This Protective Order shall in no way abrogate or
AKERMAN LLP




                                                            13   diminish any pre-existing contractual, statutory, or other legal obligations or rights of any party with
                                                            14   respect to Confidential Information.
                                                            15                16.   Modification. In the event any party hereto seeks a Court order to modify the terms
                                                            16   of this Protective Order, or seeks a protective order which incorporates the terms and conditions of
                                                            17   this Protective Order said party shall make such request by written stipulation or noticed motion to
                                                            18   all parties that must be served and filed in accordance with local court rules.
                                                            19                17.   Handling Upon Conclusion of Litigation. All parties, counsel, and person to whom
                                                            20   disclosure was made agree to return all Confidential Information to the designating party within
                                                            21   thirty (30) days of the conclusion of litigation between the parties, including final appellate action or
                                                            22   the expiration of time to appeal or seek further review. In addition, counsel shall certify in writing
                                                            23   that all such Confidential Information have been returned. Counsel for each party also shall contact
                                                            24   each person to whom that party has provided a copy of any Confidential Information and request the
                                                            25   documents be returned. In lieu of returning Confidential Information, the person or party in
                                                            26   possession of such information may elect to destroy it. If the person or party in possession of
                                                            27   Confidential Information elects to destroy it rather than return it, that person or party must notify the
                                                            28   designating party in writing of the destruction of the information within ninety (90) days of the
                                                                                                                   10
                                                                 50200979;1
                                                                   Case 2:16-cv-03021-JAD-NJK Document 41 Filed 09/18/19 Page 11 of 11




                                                             1   conclusion of litigation between the parties, including final appellate action or the expiration of time

                                                             2   to appeal or seek further review.

                                                             3                18.   Survival of the Terms of this Protective Order. Even after the termination of this

                                                             4   litigation, the confidentiality obligations imposed by this Protective Order shall remain in effect until
                                                             5   a Designating Party otherwise in writing or a court order otherwise directs.
                                                             6                DATED this 18th day of September, 2019.
                                                             7
                                                                 AKERMAN LLP                                            LEACH KERN GRUCHOW ANDERSON SONG
                                                             8

                                                             9   /s/ Scott R. Lachman                                   /s/ Sean L. Anderson
                                                                 ARIEL E. STERN, ESQ.                                   SEAN L. ANDERSON, ESQ.
                                                            10   Nevada Bar No. 8276                                    Nevada Bar No. 7259
                                                                 SCOTT R. LACHMAN, ESQ.                                 J. TYLER KING, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Nevada Bar No. 12016                                   Nevada Bar No. 14895
                                                                 1635 Village Center Circle, Suite 200                  2525 Box Canyon Drive
                      LAS VEGAS, NEVADA 89134




                                                            12   Las Vegas, NV 89134                                    Las Vegas, NV 89128
AKERMAN LLP




                                                            13
                                                                 Attorneys for Ditech Financial LLC f/k/a Green         Attorneys for Park Avenue Homeowners'
                                                            14   Tree Servicing, LLC and Federal National               Association
                                                                 Mortgage Association
                                                            15

                                                            16
                                                                 KOCH & SCOW LLC
                                                            17
                                                                 /s/ David R. Koch
                                                            18   DAVID R. KOCH, ESQ.
                                                                 Nevada Bar No. 8830
                                                            19
                                                                 STEVEN B. SCOW, ESQ.
                                                            20   Nevada Bar No. 9906
                                                                 BRODY R. WIGHT, ESQ.
                                                            21   Nevada Bar No. 13615
                                                                 11500 S. Eastern Avenue, Suite 210                       IT IS SO ORDERED.
                                                            22   Henderson, NV 89052                                      Dated: September 19, 2019
                                                            23                                                            .
                                                                 Attorneys for Red Rock Financial Services, LLC
                                                                                                                          .
                                                            24                                                            ______________________________
                                                            25                                                            Nancy J. Koppe
                                                                                                                          United States Magistrate Judge
                                                            26

                                                            27

                                                            28
                                                                                                                  11
                                                                 50200979;1
